Case 1:20-cv-03747-NRN Document 134 Filed 07/21/21 USDC Colorado Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-03747

KEVIN O’ROURKE, et al.,

Plaintiffs,

v.

DOMINION VOTING SYSTEMS INC., et al.,

Defendants.


              PLAINTIFFS’ COUNSELS’ MOTION FOR EVIDENTARY HEARING


        COMES NOW counsel for Plaintiffs, through this Motion for Evidentiary Hearing, and

hereby respectfully requests that the Court set the matter for hearing on Defendants several

motions for sanctions to allow counsel for Plaintiffs the opportunity to testify and otherwise

present admissible evidence to establish their reasonable inquiry into the plausibility of their

factual and legal claims made in the Complaint and other pleadings filed by Plaintiffs.

        As grounds therefore, Counsel for Plaintiffs state as follows:

        1.       Defendants, DOMINION VOTING SYSTEMS, INC. (Dominion), CENTER

FOR TECHNOLOGY AND CIVIC LIFE (CTCL), FACEBOOK, INC. (Facebook), Gretchen

Whitmer, Jocelyn Benson, Tom Wolf and Kathy Boockvar, have all filed motions to sanction

Plaintiffs’ counsel, Gary Fielder, Esq. and Ernest Walker, Esq. Docs. 98, 101, 102, 103, and 109.

        2.       Counsel for the Plaintiffs filed their responses, in opposition to the several

motions. Doc.110, 114, 118, and 127.

        3.       Ultimately, this Court held a hearing on Friday, July 16, 2021, to allow argument

on the motions. Doc. 132.

                                                   1
Case 1:20-cv-03747-NRN Document 134 Filed 07/21/21 USDC Colorado Page 2 of 5




          4.   At the hearing, the Court questioned counsel for the defense about the difficultly

in determining the frivolous nature of the alleged facts in the case without an evidentiary hearing.

          5.   Additionally, before the hearing, the Court sent out an order questioning the

proper standard to apply in determining whether counsel for the Plaintiffs engaged in a

reasonable inquiry regarding the facts and law of the case. Doc. 130.

          6.   At the hearing, the issues regarding those standards and the factual and legal

issues that this Court must determine were fully discussed. As such, it appears that all

Defendants have alleged that counsel for Plaintiffs did not engage in a reasonable inquiry,

factually or legally, before filing the Complaint and Amended Complaint, in this matter.

          7.   Additionally, the theme of the hearing also seemed to be that no matter how much

time was spent researching the facts and law, counsel for the Plaintiffs submitted facts which

were patently frivolous and, according to counsel for Defendants, already decided by other

courts.

          8.   Although Plaintiffs have been entitled to a presumption of truth relative to the

facts asserted in the Complaint, and no examination of the facts has taken place in this case (or in

any other election case Defendants rely upon), in that regard, the Court specifically accused

Plaintiffs’ counsel during the hearing of merely being a “propaganda tool” repeating “Trump

lies.”1

          9.   Further, the Court continued to cite disputed proclamations of election security by

certain government officials (i.e., CISA and former Attorney General Bill Barr), while the Court

entirely discounted the specific affidavits filed under oath attesting to election security issues that



1
 Rosalind S. Helderman, ‘A Propaganda Tool’ for Trump: A second federal judge castigates
Attorneys Who Filed a Lawsuit Challenging to 2020 Results, The Washington Post (Jul. 16,
2021).
                                                  2
Case 1:20-cv-03747-NRN Document 134 Filed 07/21/21 USDC Colorado Page 3 of 5




have been cited by Plaintiffs, ignored statements from Democrat Senators and others who were

rallying against the use of voting machines prior to the election due to their inherent

vulnerabilities, and further chose to ignore ongoing forensic audits in Arizona, which has already

released startling evidence of election integrity issues, and are beginning elsewhere (e.g.,

Pennsylvania, Georgia, Wisconsin, and Michigan).

        10.    The Court even recognized during the hearing that Defendants were asking for

sanctions based on factual assertions where no facts have been admitted or reviewed in any

hearing.

        11.    Counsel for the Plaintiffs must have the opportunity to submit evidence and

testimony relative to their reasonable inquiry and conclusions that Plaintiffs claims were both

factually and legally plausible before any court can fairly assess sanctions. Defendants are not

entitled to a presumption that facts are frivolous merely because a court finds a lack of standing.

        12.    Much was made about information “on the internet” and from “media sources.”

Counsel for the Plaintiffs each have a right to testify, subject to cross-examination, before this

Court rules on these very important matters.

        13.    Counsel for the Plaintiffs each, and independently, have a right to engage counsel

to aid in their defense to assist in the presentation of evidence concerning the reasonable inquiry

into the facts of the case and the legal claims made. As stated at the hearing, counsel for the

Plaintiffs spent hundreds of hours before filing the Complaint reviewing a mountain of evidence,

much of which is cited in the Complaint, before filing the case. That included the legal research

necessary to file a class action case on behalf of the Plaintiffs, and other persons similarly

situated.




                                                  3
Case 1:20-cv-03747-NRN Document 134 Filed 07/21/21 USDC Colorado Page 4 of 5




        14.    Accordingly, Counsel for the Plaintiffs have a right to due process, which

includes the right to testify and present evidence.

        15.    Counsel for Plaintiffs has met and conferred with counsel for the Defendants, but

all oppose Plaintiffs right to present evidence and receive due process.

        16.    Plaintiffs request a hearing in approximately 60 days, with a requirement that any

experts so designated be endorsed 28 before the hearing, and any other witnesses and exhibits be

exchanged at least 10 days prior to the hearing. Counsel for the Plaintiffs anticipates they will

need approximately two days during the hearing.

        17.    Defendants have accused counsel for Plaintiffs of sanctionable conduct, which

could he interpreted to include violations of the Rules of Professional Conduct. These charges

are serious, and will have serious consequences regarding Plaintiffs’ counsels’ reputation, and

possibly the ability to continue to practice law.

        18.    As predicted, after the hearing counsel for Plaintiffs have received a barrage of

hateful and negative emails and voicemails from third parties that read about the hearing in the

news.

        19.    Also as predicted, counsel for the Defendants admitted at the hearing that they

have been working in coordinated fashion, and that they appear in tandum all over the country.

        20.    Additionally, all Defendants agreed, that the purpose for seeking sanctions was to

send a message to others to not challenge the official narrative of a secure election.

        21.    Moreover, counsel for Ms. Whitmer and Ms. Benson, and counsel for Tom Wolf

and Kathy Boockvar, are also the Attorney Generals for the State of Michigan and the

Commonwealth of Pennsylvania. As such, the Associate Attorney Generals and the elected

Attorney Generals are operating under color of their official authority, apparently representing



                                                    4
Case 1:20-cv-03747-NRN Document 134 Filed 07/21/21 USDC Colorado Page 5 of 5




persons in their individual capacity, in coordination with other corporations and a non-profit

organization. That is state action as defined under 42 U.S.C. § 1983, and is evidence of the

continuing nature of the constitutional right violations committed by the Defendants, through

their attorneys.

        WHEREFOR, For the reasons above, Plaintiffs’ counsel respectfully requests that this

Court grant plaintiffs’ request for an evidentiary hearing to allow Plaintiffs the opportunity to

submit evidence and testimony supporting their counsel’s reasonable inquiry and the plausibility

of their claims.

        Dated this 21st day of July, 2021.

Respectfully submitted,

PLAINTIFFS COUNSEL:

By: s/Ernest J. Walker                        By: s/ Gary D. Fielder
Ernest J. Walker (MI P58635)                  Gary D. Fielder (CO 19757)
ERNEST J. WALKER LAW OFFICE                   LAW OFFICE OF GARY FIELDER
1444 Stuart St.                               1444 Stuart St.
Denver, CO 80204                              Denver, CO 80204
(720) 306-0007                                (720) 306-0007
ernestjwalker@gmail.com                       gary@fielderlaw.net

                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on July 21, 2021, a copy of the foregoing document
was electronically filed with the Court using the CM/ECF system which will send notification of
such filing to all counsel of record.

s/Gary D. Fielder
Gary D. Fielder, Esq.
Law Office of Gary Fielder
1444 Stuart St.
Denver, CO 80204
(720)306-0007
gary@fielderlaw.net




                                                  5
